DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 08/30/2022, Kevan Morgan (Reg. No. 42015) requested an extension of time for 2 MONTH(S) and authorized the Director to charge Deposit Account No. 19-1090 the required fee of $ 640.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. 	(Currently Amended) A computer-implemented method for determination of real subsoil composition or structure for applications in hydrocarbon industries, the method comprising:
- receiving a model representing the real subsoil, said model comprising at least one parametric volume describing a geological formation in said model, said volume having a plurality of cells;
- for each cell in the plurality of cells, determining a quality index as a function of a respective position of the cell in the geological formation;
- receiving a set of facies, each facies in said set being associated with a proportion and a quality index ordering in said formation;
- associating a facies [[to]] with each cell, said association comprising:
/a/ selecting a cell with a lowest quality index within cells in the plurality of cells having no facies associated [[to]] therewith; 
/b/ associating, [[to]] with said cell, a facies with a lowest quality index ordering within facies of the set of facies for which the respective proportion is not reached in the formation; and
/c/ reiterating steps /a/ to /c/ until all cells in the plurality of cells are associated with a facies; and
- outputting on an output interface a complete model comprising the plurality of cells associated with facies.

2. 	(Currently Amended) A computer-implemented method for determination of real subsoil composition or structure for applications in hydrocarbon industries, the method comprising:
- receiving a model representing the real subsoil, said model comprising at least one parametric volume describing a geological formation in said model, said volume having a plurality of cells, the number of cells in the plurality of cells being M;
- for each cell in the plurality of cells, determining a quality index as a function of a respective position of the cell in the geological formation;
- receiving a property distribution;
- determining M random draws of property value based on the property distribution, said random draws having a respective property order so that, for any first random draw of a first property value and with a first property order and for any second random draw of a second property value and with a second property order, if the second property value is greater than the first property value, then the second property order is strictly greater than the first property order;
- associating a property value [[to]] with each cell, said association comprising:
/a/ selecting a cell with a lowest quality index within cells in the plurality of cells having no property value associated [[to]] therewith; 
/b/ associating, to said cell, a random draw of property value in the M random draws with a lowest property order within random draws that have not been associated yet with a cell; and
/c/ reiterating steps /a/ to /c/ until all cells in the plurality of cells are associated with a property value; and
- outputting on an output interface a complete model comprising the plurality of cells associated with property values.

3. 	(Currently Amended) A non-transitory computer readable storage medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out the steps of claim 1 when the computer program is run by the data-processing unit.

4. 	(Currently Amended) A non-transitory computer readable storage medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out the steps of claim 2 when the computer program is run by the data-processing unit.

5. 	(Currently Amended) A device for determination of real subsoil composition or structure for applications in hydrocarbon industries, the device comprising:
- an interface for receiving a model representing the real subsoil, said model comprising at least one parametric volume describing a geological formation in said model, said volume having a plurality of cells;
- a circuit for, for each cell in the plurality of cells, determining a quality index as a function of a respective position of the cell in the geological formation;
- an interface for receiving a set of facies, each facies in said set being associated with a proportion and a quality index ordering in said formation;
- a circuit for associating a facies [[to]] with each cell, said association comprising:
/a/ selecting a cell with a lowest quality index within cells in the plurality of cells having no facies associated therewith; 
/b/ associating, [[to]] with said cell, a facies with a lowest quality index ordering within facies of the set of facies for which the respective proportion is not reached in the formation; and
/c/ reiterating step /a/ to /c/ until all cells in the plurality of cells are associated with a facies; and
- an output interface for outputting a complete model comprising the plurality of cells associated with facies.

6. 	(Currently Amended) A device for determination of real subsoil composition or structure for applications in hydrocarbon industries, the device comprising:
- an interface for receiving a model representing the real subsoil, said model comprising at least one parametric volume describing a geological formation in said model, said volume having a plurality of cells, the number of cells in the plurality of cells being M;
- a circuit for, for each cell in the plurality of cells, determining a quality index as a function of a respective position of the cell in the geological formation;
- an interface for receiving a property distribution;
- a circuit for determining M random draws of property value based on the property distribution, said random draws having a respective property order so that, for any first random draw of a first property value and with a first property order and for any second random draw of a second property value and with a second property order, if the second property value is greater than the first property value, then the second property order is strictly greater than the first property order;
- a circuit for associating a property value [[to]] with each cell, said association comprising:
/a/ selecting a cell with a lowest quality index within cells in the plurality of cells having no property value associated [[to]] therewith; 
/b/ associating, [[to]] with said cell, a random draw of property value in the M random draws with a lowest property order within random draws that have not been associated yet with a cell; and
/c/ reiterating step /a/ to /c/ until all cells in the plurality of cells are associated with a property value; and
- an output interface for outputting a complete model comprising the plurality of cells associated with property values.

Allowable Subject Matter

Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims as currently amended overcome the previous rejections under 35 U.S.C. 101. Additionally, Ahn et al. (US 20170184761 A1) is still considered to be the closest prior art of record, and as best understood by the Examiner does not fairly teach or suggest all claimed elements and limitations of the instant application (see Non-Final Rejection 10/01/2021 for further explanation).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/30/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863